DETAR v. STATE



    

	
    
	


		Skip to Main Content
		Accessibility Statement
	




Help
Contact Us




e-payments
Careers











Home
Courts
Decisions
Programs
News
Legal Research
Court Records
Quick Links





OSCN Found Document:DETAR v. STATE

					

				
  



				



						Previous Case

						Top Of Index

						This Point in Index

						Citationize

						Next Case

						Print Only




DETAR v. STATE2021 OK CR 34497 P.3d 1215Case Number: F-2019-351Decided: 10/14/2021JUSTIN CECIL DETAR, Appellant v. THE STATE OF OKLAHOMA, Appellee
Cite as: 2021 OK CR 34, 497 P.3d 1215


 


ORDER VACATING PREVIOUS OPINION
AFFIRMING JUDGMENT AND SENTENCE
AND WITHDRAWING OPINION FROM PUBLICATION


¶1 The previous opinion affirming Appellant's judgment and sentence in this case is hereby VACATED and SET ASIDE based upon questions of state jurisdiction in this matter. See McGirt v. Oklahoma, 140 S.Ct. 2452 (2020). The issuance of the mandate was withdrawn by order dated May 14, 2021, and the case remains pending on rehearing before the Court. The opinion in Detar v. State, 2021 OK CR 9, 489 P.3d 70 is WITHDRAWN. The Court will issue a separate opinion addressing the dispositive issues in Appellant's appeal at a later time.
¶2 IT IS SO ORDERED.
¶3 WITNESS OUR HANDS AND THE SEAL OF THIS COURT this 14th day of October, 2021.

/s/SCOTT ROWLAND, Presiding Judge
/s/ROBERT L. HUDSON, Vice Presiding Judge
/s/GARY L. LUMPKIN, Judge
/s/DAVID B. LEWIS, Judge

ATTEST:
/s/John D. Hadden
Clerk

 


Citationizer© Summary of Documents Citing This Document



Cite
Name
Level



None Found.


Citationizer: Table of Authority



Cite
Name
Level



Oklahoma Court of Criminal Appeals Cases
 CiteNameLevel
 2021 OK CR 9, 489 P.3d 70, WITHDRAWNDiscussed


















oscn

				EMAIL: webmaster@oscn.net
				Oklahoma Judicial Center
				2100 N Lincoln Blvd.
				Oklahoma City, OK 73105


courts

Supreme Court of Oklahoma
Court of Criminal Appeals
Court of Civil Appeals
District Courts



decisions

New Decisions
Supreme Court of Oklahoma
Court of Criminal Appeals
Court of Civil Appeals



programs

The Sovereignty Symposium
Alternative Dispute Resolution
Early Settlement Mediation
Children's Court Improvement Program (CIP)
Judicial Nominating Commission
Certified Courtroom Interpreters
Certified Shorthand Reporters
Accessibility ADA







Contact Us
Careers
Accessibility ADA